UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 10-Q ( X ) QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended March 31, 201 7 ( ) TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 0-23320 OLYMPIC STEEL, INC. (Exact name of registrant as specified in its charter) Ohio 34-1245650 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification Number) 22901 Millcreek Boulevard, Suite 650, Highland Hills, OH (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code (216) 292-3800 Indicate by check mark whether the registrant: (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes (X) No ( ) Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes (X) No ( ) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company . See the definitions of “large accelerated filer” “accelerated filer” and “smaller reporting company,” and “emerging growth company ” in Rule 12b-2 of the Exchange Act: Large accelerated filer ( ) Accelerated filer (X) Non-accelerated filer ( ) Smaller reporting company ( ) (Do not check if a smaller reporting company) Emerging growth company ( ) If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 13(a) of the Exchange Act. ( ) Indicate by check mark whether the registrant is a shell company (as defined Rule 12b-2 of the Exchange Act). Yes ( ) No (X) Indicate the number of shares of each of the issuer's classes of common stock, as of the latest practicable date: Class Outstanding as of April 28, 2017 Common stock, without par value Olympic Steel, Inc. Index to Form 10-Q Page No. Part I. FINANCIAL INFORMATION 3 Item 1. Financial Statements 3 Consolidated Balance Sheets –March 31, 2017 (unaudited) andDecember 31, 2016(audited) 3 Consolidated Statements of Comprehensive Income– for the three months endedMarch 31, 2017and 2016 (unaudited) 4 Consolidated Statements of Cash Flows– for the three months ended March 31, 2017and 2016 (unaudited) 5 Supplemental Disclosures of Cash Flow Information – for the three months ended March 31, 2017 and 2016 (unaudited) 6 Notes to Unaudited Consolidated Financial Statements 7 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 26 Item 4. Controls and Procedures 27 Part II. OTHER INFORMATION 28 Item 6. Exhibits 28 SIGNATURES 29 2 Part I. FINANCIAL INFORMATION Item 1. Financial Statements Olympic Steel, Inc. Consolidated Balance Sheets (in thousands) As of March 31, 2017 December 31, 2016 (unaudited) Assets Cash and cash equivalents $ 2,804 $ 2,315 Accounts receivable, net 140,281 101,902 Inventories, net (includes LIFO debit of $7,669 and $8,045 as of March 31, 2017 and December 31, 2016, respectively) 263,190 254,526 Prepaid expenses and other 4,088 6,197 Total current assets 410,363 364,940 Property and equipment, at cost 375,938 374,242 Accumulated depreciation ) ) Net property and equipment 153,427 155,766 Intangible assets, net 23,646 23,869 Other long-term assets 11,633 11,493 Total assets $ 599,069 $ 556,068 Liabilities Current portion of long-term debt $ 1,825 $ 1,825 Accounts payable 87,211 79,458 Accrued payroll 9,839 8,445 Other accrued liabilities 13,913 15,170 Total current liabilities 112,788 104,898 Credit facility revolver 192,971 164,599 Other long-term liabilities 10,044 10,062 Deferred income taxes 21,731 23,119 Total liabilities 337,534 302,678 Shareholders' Equity Preferred stock - - Common stock 129,285 128,619 Treasury stock ) ) Retained earnings 132,859 125,380 Total shareholders' equity 261,535 253,390 Total liabilities and shareholders' equity $ 599,069 $ 556,068 The accompanying notes are an integral part of these consolidated statements. 3 Olympic Steel, Inc. Consolidated Statements of Comprehensive Income For the Three Months Ended March 31, (in thousands, except per share data) (unaudited) Net sales $ 334,893 $ 258,349 Costs and expenses Cost of materials sold (excludes items shown seperately below) 258,454 199,820 Warehouse and processing 23,501 20,492 Administrative and general 18,165 16,040 Distribution 10,365 9,207 Selling 6,511 5,687 Occupancy 2,310 2,337 Depreciation 4,314 4,509 Amortization 222 222 Total costs and expenses 323,842 258,314 Operating income 11,051 35 Other loss, net 26 5 Income before interest and income taxes 11,025 30 Interest and other expense on debt 1,626 1,285 Income (loss) before income taxes 9,399 ) Income tax provision (benefit) 1,700 ) Net income (loss) $ 7,699 $ ) Net gain on cash flow hedges, net of tax of $30 at March 31, 2016. - 48 Total comprehensive income (loss) $ 7,699 $ ) Earnings per share: Net income (loss) per share - basic $ 0.68 $ ) Weighted average shares outstanding - basic 11,369 11,182 Net income (loss) per share - diluted $ 0.68 $ ) Weighted average shares outstanding - diluted 11,369 11,182 The accompanying notes are an integral part of these consolidated statements. 4 Olympic Steel, Inc. Consolidated Statements of Cash Flows For the Three Months Ended March 31, (in thousands) (unaudited) Cash flows from (used for) operating activities: Net income (loss) $ 7,699 $ ) Adjustments to reconcile net income to net cash from (used for) operating activities - Depreciation and amortization 4,766 4,960 Loss (gain) on disposition of property and equipment 7 ) Stock-based compensation 656 797 Other long-term assets ) ) Other long-term liabilities ) 367 11,387 3,340 Changes in working capital: Accounts receivable ) ) Inventories ) 16,831 Prepaid expenses and other 2,075 ) Accounts payable 6,771 764 Change in outstanding checks 982 ) Accrued payroll and other accrued liabilities 136 4,208 ) ) Net cash from (used for) operating activities ) 2,845 Cash flows from (used for) investing activities: Capital expenditures ) ) Proceeds from disposition of property and equipment 84 160 Net cash used for investing activities ) ) Cash flows from (used for) financing activities: Credit facility revolver borrowings 105,463 57,188 Credit facility revolver repayments ) ) Proceeds from employee stock purchases 10 23 Dividends paid ) ) Net cash from (used for) financing activities 28,163 ) Cash and cash equivalents: Net change 489 826 Beginning balance 2,315 1,604 Ending balance $ 2,804 $ 2,430 The accompanying notes are an integral part of these consolidated statements. 5 Olympic Steel, Inc. Supplemental Disclosures of Cash Flow Information F or the Three Months Ended March 31 , (in thousands) (unaudited) Interest paid $ 1,365 $ 1,026 Income taxes paid $ 26 $ 3 The accompanying notes are an integral part of these consolidated statements. 6 Olympic Steel, Inc. Notes to Unaudited Consolidated Financial Statements March 31, 201 7 1. Basis of Presentation : The accompanying consolidated financial statements have been prepared from the financial records of Olympic Steel, Inc. and its wholly-owned subsidiaries (collectively, Olympic or the Company), without audit and reflect all normal and recurring adjustments which are, in the opinion of management, necessary to fairly state the results of the interim periods covered by this report. Year-to-date results are not necessarily indicative of 2017 annual results and these financial statements should be read in conjunction with the Company’s Annual Report on Form 10-K for the year ended December 31, 2016. All intercompany transactions and balances have been eliminated in consolidation. The Company operates in three reportable segments; carbon flat products, specialty metals flat products, and tubular and pipe products. The carbon flat products segment and the specialty metals flat products segments are at times consolidated and referred to as the flat products segments. The flat products segments’ assets and resources are shared by the carbon and specialty metals segments and both segments’ products are stored in the shared facilities and, in some locations, processed on shared equipment. Due to the shared assets and resources, certain of the flat products segment expenses are allocated between the carbon flat products segment and the specialty metals flat products segment based upon an established allocation methodology. Through its carbon flat products segment, the Company sells and distributes large volumes of processed carbon and coated flat-rolled sheet, coil and plate products, and fabricated parts. Through its specialty metals flat products segment, the Company sells and distributes processed aluminum and stainless flat-rolled sheet and coil products, flat bar products and fabricated parts. Through our tubular and pipe products segment, which consists of our Chicago Tube and Iron subsidiary, or CTI, we distribute metal tubing, pipe, bar, valves and fittings and fabricate pressure parts supplied to various industrial markets. Corporate expenses are reported as a separate line item for segment reporting purposes. Corporate expenses include the unallocated expenses related to managing the entire Company (i.e., all three segments), including payroll expenses for certain personnel, expenses related to being a publicly traded entity such as board of directors expenses, audit expenses, and various other professional fees. In the first quarter of 2017, the Company made an out-of-period adjustment to correct and record previously unrecognized deferred tax assets, and the associated tax benefit, related to the supplemental executive retirement plan (SERP). The adjustment , which has accumulated since the inception of the plan in 2005, resulted in an increase to after-tax income of $1.9 million in the first quarter of 2017 . The Company determined that this adjustment was not material to its current or prior period consolidated financial statements. 2. Accounts Receivable : Accounts receivable are presented net of allowances for doubtful accounts and unissued credits of $2.4 million as of March 31, 2017 and December 31, 2016. The allowance for doubtful accounts is maintained at a level considered appropriate based on historical experience and specific customer collection issues that have been identified. Estimations are based upon a calculated percentage of accounts receivable, which remains fairly level from year to year, and judgments about the probable effects of economic conditions on certain customers, which can fluctuate significantly from year to year. The Company cannot guarantee that the rate of future credit losses will be similar to past experience. The Company considers all available information when assessing the adequacy of its allowance for doubtful accounts and unissued credits each quarter. 3. I nventories: Inventories consisted of the following: Inventory as of (in thousands) March 31, 2017 December 31, 2016 Unprocessed $ 212,055 $ 203,256 Processed and finished 51,135 51,270 Totals $ 263,190 $ 254,526 7 The Company values certain of its tubular and pipe products inventory at the last-in, first-out (LIFO) method. At March 31, 2017 and December 31, 2016, approximately $45.5 million, or 17.3% of consolidated inventory, and $43.4 million, or 17.1% of consolidated inventory, respectively, was reported under the LIFO method of accounting. The cost of the remainder of the tubular and pipe products inventory is determined using a weighted average rolling first-in, first-out (FIFO) method. During the three months ended March 31, 2017, the Company recorded $0.4 million of LIFO expense as the current projections anticipate increased pricing and volume of LIFO inventory for the remainder of the year. During the three months ended March 31, 2016, the Company did not record an adjustment to LIFO inventory. If the FIFO method had been in use, inventories would have been $7.7 million lower than reported at March 31, 2017 and $8.0 million lower than reported at December 31, 2016. 4. Debt : The Company’s debt is comprised of the following components: As of March 31, December 31, (in thousands) Asset-based revolving credit facility due June 30, 2019 $ 192,971 $ 164,599 Industrial revenue bond due April 1, 2018 1,825 1,825 Total debt 194,796 166,424 Less current amount ) ) Total long-term debt $ 192,971 $ 164,599 The Company’s existing asset-based credit facility (the ABL Credit Facility) is collateralized by the Company’s accounts receivable and inventory. The ABL Credit Facility consists of a revolving credit line of $365 million. Revolver borrowings are limited to the lesser of a borrowing base, comprised of eligible receivables and inventories, or $365 million in the aggregate. The ABL Credit Facility matures on June 30, 2019. The ABL Credit Facility requires the Company to comply with various covenants, the most significant of which include: (i) until maturity of the ABL Credit Facility, if any commitments or obligations are outstanding and the Company’s availability is less than the greater of $30 million or 10.0% of the aggregate amount of revolver commitments ($36.5 million at March 31, 2017), then the Company must maintain a ratio of EBITDA minus certain capital expenditures and cash taxes paid to fixed charges of at least 1.00 to 1.00 for the most recent twelve fiscal month period; (ii) limitations on dividend payments and common stock repurchases; and (iii) restrictions on additional indebtedness. The Company has the option to borrow under its revolver based on the agent’s base rate plus a premium ranging from 0.00% to 0.25% or the London Interbank Offered Rate (LIBOR) plus a premium ranging from 1.25% to 3.00%. As of March 31, 2017, the Company was in compliance with its covenants and had approximately $109 million of availability under the ABL Credit Facility. As of March 31, 2017, $1.8 million of bank financing fees were included in “Prepaid expenses and other” and “Other long-term assets” on the accompanying Consolidated Balance Sheets. The financing fees are being amortized over the five-year term of the ABL Credit facility and are included in “Interest and other expense on debt” on the accompanying Consolidated Statements of Comprehensive Income. As part of the CTI acquisition in July 2011, the Company assumed approximately $5.9 million of Industrial Revenue Bond (IRB) indebtedness ($1.8 million at March 31, 2017). The bond matures in April 2018, with the option to provide principal payments annually on April 1st. On April 1, 2017, the Company made an optional principal payment of $0.9 million. Since the IRB is remarketed annually, it is included in “Current portion of long-term debt” on the accompanying Consolidated Balance Sheets. Interest is payable monthly, with a variable rate that resets weekly. As a security for payment of the bonds, the Company obtained a direct pay letter of credit issued by JPMorgan Chase Bank, N.A. The letter of credit reduces annually by the principal reduction amount. The interest rate at March 31, 2017 was 1.1 % for the IRB debt. CTI entered into an interest rate swap agreement to reduce the impact of changes in interest rates on the above IRB. At December 31, 2016, the effect of the swap agreement on the bond was to fix the rate at 3.46%. The swap agreement matures in April 2018, and is reduced annually by the amount of the optional principal payments on the bond. The Company is exposed to credit loss in the event of nonperformance by the other parties to the interest rate swap agreement. However, the Company does not anticipate nonperformance by the counterparties. 8 5. Derivative Instruments : Metals swaps and embedded customer derivatives During 2017 and 2016, the Company entered into nickel swaps indexed to the London Metal Exchange (LME) price of nickel with third-party brokers. The nickel swaps are accounted for as derivatives for accounting purposes. The Company entered into them to mitigate its customers’ risk of volatility in the price of metals. The outstanding nickel swaps mature in 2017. The swaps are settled with the brokers at maturity. The economic benefit or loss arising from the changes in fair value of the swaps is contractually passed through to the customer. The primary risk associated with the metals swaps is the ability of customers or third-party brokers to honor their agreements with the Company related to derivative instruments. If the customer or third-party brokers are unable to honor their agreements, the Company’s risk of loss is the fair value of the metals swaps. While these derivatives are intended to help the Company manage risk, they have not been designated as hedging instruments. The periodic changes in fair value of the metals and embedded customer derivative instruments are included in “Cost of materials sold” in the Consolidated Statements of Comprehensive Income. The Company recognizes derivative positions with both the customer and the third party for the derivatives and classifies cash settlement amounts associated with them as part of “Cost of materials sold” in the Consolidated Statements of Comprehensive Income. The cumulative change in fair value of the metals swaps that have not yet been settled are included in “Other accrued liabilities”, and the embedded customer derivatives are included in “Accounts receivable, net” on the Consolidated Balance Sheets at March 31, 2017 and December 31, 2016. Interest rate swap CTI entered into an interest rate swap to reduce the impact of changes in interest rates on its IRB. The swap agreement matures in April 2018, the same time as the IRB, and is reduced annually by the amount of the optional principal payments on the IRB. The Company is exposed to credit loss in the event of nonperformance by the other parties to the interest rate swap agreement. However, the Company does not anticipate nonperformance by the counterparties. The interest rate swap is not treated as a hedge for accounting purposes. The periodic changes in fair value of the interest rate swap and cash settlement amounts associated with the interest rate swap are included in “Interest and other expense on debt” in the Consolidated Statements of Comprehensive Income. Fixed rate interest rate hedge In June 2012, the Company entered into a forward starting fixed rate interest rate hedge commencing June 2013 in order to eliminate the variability of cash interest payments on $53.2 million of the then outstanding LIBOR-based borrowings under the ABL Credit Facility. The hedge, which matured on June 1, 2016, fixed the rate at 1.21% plus a premium ranging from 1.25% to 1.75%. The fixed rate interest rate hedge was accounted for as a cash flow hedging instrument for accounting purposes. There was no net impact from the nickel swaps or embedded customer derivative agreements to the Company’s Consolidated Statements of Comprehensive Income for the three months ended March 31, 2017 and 2016. The table below shows the total impact to the Company’s Consolidated Statements of Comprehensive Income through net income of the derivatives for the three months ended March 31, 2017 and 2016. Net Loss Recognized For the Three Months Ended March 31, (in thousands) Interest rate swap (CTI) $ ) $ ) Fixed interest rate swap (ABL) - ) Metals swaps 14 ) Embedded customer derivatives ) 76 Total loss $ ) $ ) 9 6. Fair Value of Financial Instruments : During the three months ended March 31, 2017, there were no transfers of financial assets between Levels 1, 2 or 3 fair value measurements. There have been no changes in the methodologies used at March 31, 2017 since December31, 2016. Following is a description of the valuation methodologies used for assets and liabilities measured at fair value as of March 31, 2017 and December31, 2016: Metals swaps and embedded customer derivatives – Determined by using Level 2 inputs that include the price of nickel indexed to the LME. The fair value is determined based on quoted market prices and reflects the estimated amounts the Company would pay or receive to terminate the nickel swaps. Interest rate swaps – Based on the present value of the expected future cash flows, considering the risks involved, and using discount rates appropriate for the maturity date. Market observable Level 2 inputs are used to determine the present value of future cash flows. The following table presents information about the Company’s assets and liabilities that were measured at fair value on a recurring basis and indicates the fair value hierarchy of the valuation techniques utilized by the Company: Value of Items Recorded at Fair Value As of March 31, 2017 (in thousands) Level 1 Level 2 Level 3 Total Assets: Embedded customer derivative $ - $ 46 $ - $ 46 Total assets at fair value $ - $ 46 $ - $ 46 Liabilities: Metals swaps $ - $ 46 $ - $ 46 Interest rate swap (CTI) - 23 - 23 Total liabilities recorded at fair value $ - $ 69 $ - $ 69 Value of Items Not Recorded at Fair Value As of March 31, 2017 (in thousands) Level 1 Level 2 Level 3 Total Liabilities: IRB $ 1,825 $ - $ - $ 1,825 Revolver - 192,971 - 192,971 Total liabilities not recorded at fair value $ 1,825 $ 192,971 $ - $ 194,796 The value of the items not recorded at fair value represent the carrying value of the liabilities. Value of Items Recorded at Fair Value As of December 31, 2016 (in thousands) Level 1 Level 2 Level 3 Total Assets: Embedded customer derivative $ - $ 113 $ - $ 113 Total assets at fair value $ - $ 113 $ - $ 113 Liabilities: Metals swaps $ - $ 113 $ - $ 113 Interest rate swap (CTI) - 36 - 36 Total liabilities recorded at fair value $ - $ 149 $ - $ 149 10 Value of Items Not Recorded at Fair Value As of December 31, 2016 (in thousands) Level 1 Level 2 Level 3 Total Liabilities: IRB $ 1,825 $ - $ - $ 1,825 Revolver - 164,599 - 164,599 Total liabilities not recorded at fair value $ 1,825 $ 164,599 $ - $ 166,424 The value of the items not recorded at fair value represent the carrying value of the liabilities. The fair value of the IRB is determined using Level 1 inputs. The carrying value and the fair value of the IRB that qualify as financial instruments were $1.8 million at both March 31, 2017 and December 31, 2016. The fair value of the revolver is determined using Level 2 inputs. The Level 2 fair value of the Company's long-term debt was estimated using prevailing market interest rates on debt with similar credit worthiness, terms and maturities. 7. Equity Plans : Restricted Stock Units and Performance Share Units Pursuant to the Amended and Restated Olympic Steel 2007 Omnibus Incentive Plan (Plan), the Company may grant stock options, stock appreciation rights, restricted shares, restricted share units, performance shares, and other stock- and cash-based awards to employees and Directors of, and consultants to, the Company and its affiliates. Under the Plan, 1,000,000 shares of common stock are available for equity grants. On March 13, 2017 and May 1, 2016, the Compensation Committee of the Company’s Board of Directors approved the grant of 3,501 and 3,094 restricted stock units (RSUs), respectively, to each non-employee Director. Subject to the terms of the Plan and the RSU agreement, the RSUs vest after one year of service (from the date of grant). The RSUs are not converted into shares of common stock until the director either resigns or is terminated from the Board of Directors. The fair value of each RSU was estimated to be the closing price of the Company’s common stock on the date of the grant, which was $19.99 and $22.62 on March 31, 2017 and May 1, 2016, respectively. On July 1, 2016, the Company created a new Senior Management Stock Incentive Program (the New Plan) for certain participants. Under the New Plan, each participant is awarded RSUs with a dollar value equal to 10% of the participant’s base salary, up to an annual maximum of $17,500. The RSUs have a five-year vesting period and the RSUs will convert into the right to receive shares of common stock upon a participant’s retirement, or earlier upon the participant’s death or disability or upon a change in control of the Company. The carbon and specialty metals flat products segments adopted the New Plan on July 1, 2016 and the tubular and pipe products segment adopted the New Plan on January 1, 2017. Prior to July 1, 2016, the Company’s Senior Management Compensation Program included an equity component in order to encourage more ownership of common stock by the senior management (the Old Plan). The Old Plan imposed stock ownership requirements upon the participants. Each participant was required to own at least 750 shares of common stock for each year that the participant participated in the Old Plan. Any participant that failed to meet the stock ownership requirements would be ineligible to receive any equity awards under the Company’s equity compensation plans, including the Plan, until the participant satisfied the ownership requirements. To assist participants in meeting the stock ownership requirements, on an annual basis, if a participant purchased 500 shares of common stock on the open market, the Company awarded that participant 250 shares of common stock. During 2016 and 2015, the Company matched 2,500 and 9,000 shares, respectively. Additionally, any participant who continued to comply with the stock ownership requirements as of the five-year, 10-year, 15-year, 20-year and 25-year anniversaries of the participant’s participation in the Senior Management Compensation Program would receive a restricted stock unit award with a dollar value of $25 thousand, $50 thousand, $75 thousand, $100 thousand and $100 thousand, respectively. Restricted stock unit awards would convert into the right to receive shares of common stock upon a participant’s retirement, or earlier upon the participant’s death or disability or upon a change in control of the Company. The carbon and specialty metals flat products segments terminated this plan on July 1, 2016 and the tubular and pipe products segment terminated the plan on January 1, 2017. As part of the termination of the Old Plan and the transition to the New Plan, participants were paid the RSU grants that were earned to date, or a pro-rata amount of the RSUs earned, depending on the participants’ length of time they participated in the plan. After the payment of the RSUs noted above, the remaining liability of approximately $1.0 million was reversed during 2016 in accordance with ASC No. 718. During the third quarter of 2016, the Company adopted a formal RSU award program for employees who are promoted to an executive level position. During the third quarter of 2016, Andrew Greiff received 10,573 RSUs upon his promotion to Executive Vice President and Chief Operating Officer. These RSUs vest on the fifth anniversary of his promotion. 11 Stock-based compensation expense recognized on RSUs for the three months ended March 31, 2017 and 2016, respectively, is summarized in the following table: For the Three Months Ended March 31, (in thousands, except per share data) RSU expense before taxes of New Plan $ 120 $ - RSU expense before taxes of Old Plan $ - $ 239 RSU expense after taxes $ 73 $ 146 All pre-tax charges related to RSUs were included in the caption “Administrative and general” on the accompanying Consolidated Statements of Comprehensive Income. The following table summarizes the activity related to RSUs for the three months ended March 31, 2017: Number of Weighted Average Shares Granted Price Outstanding at December 31, 2016 421,486 $ 19.92 Granted 50,033 20.47 Converted into shares ) 15.18 Forfeited - - Outstanding at March 31, 2017 468,721 $ 20.01 Vested at March 31, 2017 426,069 $ 19.73 8. Income Taxes : For the three months ended March 31, 2017, the Company recorded an income tax provision of $1.7 million or 18.1%, compared to an income tax benefit of $0.5 million, or 38.9%, for the three months ended March 31, 2016. In the first quarter of 2017, the Company made an out-of-period adjustment to correct and record previously unrecognized deferred tax assets, and the associated tax benefit, related to the SERP. The adjustment , which has accumulated since the inception of the plan in 2005, resulted in an increase to after-tax income of $1.9 million in the first quarter of 2017 . The Company determined that this adjustment was not material to its current or prior period consolidated financial statements. Our tax provision or benefit for interim periods is determined using an estimate of our annual effective tax rate, adjusted for discrete items that are taken into account in the relevant period. Each quarter we update our estimate of the annual effective tax rate, and if our estimated tax rate changes, we make a cumulative adjustment. Our quarterly tax provision and our quarterly estimate of our annual effective tax rate is subject to significant volatility due to several factors, including variability in accurately predicting our pre-tax and taxable income and loss and the mix of jurisdictions to which they relate, changes in law and relative changes of expenses or losses for which tax benefits are not recognized. Additionally, our effective tax rate can be more or less volatile based on the amount of pre-tax income. For example, the impact of discrete items and non-deductible expenses on our effective tax rate is greater when our pre-tax income is lower. 12 9. Shares Outstanding and Earnings Per Share : Earnings per share have been calculated based on the weighted average number of shares outstanding as set forth below: For the Three Months Ended March 31, (in thousands, except per share data) Weighted average basic shares outstanding 11,369 11,182 Assumed exercise of stock options and issuance of stock awards - - Weighted average diluted shares outstanding 11,369 11,182 Net income (loss) $ 7,699 $ ) Basic earnings (loss) per share $ 0.68 $ ) Diluted earnings (loss) per share $ 0.68 $ ) Anti-dilutive securities outstanding 43 147 Segment Information : The Company follows the accounting guidance that requires the utilization of a “management approach” to define and report the financial results of operating segments. The management approach defines operating segments along the lines used by the Company’s chief operating decision maker (CODM) to assess performance and make operating and resource allocation decisions. Our CODM evaluates performance and allocates resources based primarily on operating income (loss). Our operating segments are based primarily on internal management reporting. The Company operates in three reportable segments; carbon flat products, specialty metals flat products, and tubular and pipe products. The flat products segments’ assets and resources are shared by the carbon and specialty metals segments and both segments’ products are stored in the shared facilities and, in some locations, processed on shared equipment. As such, total assets and capital expenditures are reported in the aggregate for the flat products segments. Due to the shared assets and resources, certain of the flat products segment expenses are allocated between the carbon flat products segment and the specialty metals flat products segment based upon an established allocation methodology. Through its carbon flat products segment, the Company sells and distributes large volumes of processed carbon and coated flat-rolled sheet, coil and plate products. Through its specialty metals flat products segment, the Company sells and distributes processed aluminum and stainless flat-rolled sheet and coil products, flat bar products and fabricated parts. Through its tubular and pipe products segment, the Company distributes metal tubing, pipe, bar, valve and fittings and fabricates pressure parts supplied to various industrial markets. Corporate expenses are reported as a separate line item for segment reporting purposes. Corporate expenses include the unallocated expenses related to managing the entire Company (i.e., all three segments), including compensation for certain personnel, expenses related to being a publicly traded entity such as board of directors’ expenses, audit expenses, and various other professional fees. 13 The following table provides financial information by segment and reconciles the Company’s operating income by segment to the consolidated income before income taxes for the three months ended March 31, 2017 and 2016. For the Three Months Ended March 31, (in thousands) Net sales Carbon flat products $ 216,916 $ 161,434 Specialty metals flat products 57,955 45,830 Tubular and pipe products 60,022 51,085 Total net sales $ 334,893 $ 258,349 Depreciation and amortization Carbon flat products $ 2,889 $ 2,954 Specialty metals flat products 226 193 Tubular and pipe products 1,396 1,559 Corporate 25 25 Total depreciation and amortization $ 4,536 $ 4,731 Operating income (loss) Carbon flat products $ 7,375 $ ) Specialty metals flat products 3,985 1,756 Tubular and pipe products 2,487 2,243 Corporate expenses ) ) Total operating income $ 11,051 $ 35 Other income (loss), net ) (5 ) Income before interest and income taxes 11,025 30 Interest and other expense on debt 1,626 1,285 Income (loss) before income taxes $ 9,399 $ ) For the Three Months Ended March 31, (in thousands) Capital expenditures Flat products segments $ 1,405 $ 1,234 Tubular and pipe products 661 162 Total capital expenditures $ 2,066 $ 1,396 As of March 31, December 31, (in thouands) Assets Flat products segments $ 403,492 $ 363,626 Tubular and pipe products 195,248 192,088 Corporate 329 354 Total assets $ 599,069 $ 556,068 There were no material revenue transactions between the carbon flat products, specialty metals products, and tubular and pipe products segments. The Company sells certain products internationally, primarily in Canada, Mexico and Dominican Republic. International sales are immaterial to the consolidated financial results and to the individual segments’ results. Recently Issued Accounting Updates : In August 2016, the Financial Accounting Standards Board (FASB) issued Accounting Standards Update (ASU) No 2016-15, “Classification of certain cash receipts and cash payments”. This ASU addresses the following eight specific cash flow issues: Debt prepayment or debt extinguishment costs; settlement of zero-coupon debt instruments or other debt instruments with coupon interest rates that are insignificant in relation to the effective interest rate of the borrowing; contingent consideration payments made after a business combination; proceeds from the settlement of insurance claims; proceeds from the settlement of corporate-owned life insurance policies (COLIs) (including bank-owned life insurance policies (BOLIs)); distributions received from equity method investees; beneficial interests in securitization transactions; and separately identifiable cash flows and application of the predominance principle. The guidance will be effective for annual reporting periods beginning after December 15, 2017, and interim periods within those fiscal years with early adoption permitted. The adoption of this ASU is not expected to materially impact our consolidated financial statements. 14 In March 2016, the FASB issued ASU No 2016-09, “Improvements to Employee Share-Based Payment Accounting”. This ASU is part of the FASB’s Simplification Initiative and has been issued to reduce complexity in the presentation of employee share-based payment transactions, including the income tax consequences, classification of awards as either equity or liabilities, and classification on the statement of cash flows. The guidance will be effective for annual reporting periods beginning after December 15, 2016 and interim periods within those fiscal years with early adoption permitted. The adoption of this ASU did not materially impact our consolidated financial statements. In February 2016, the FASB issued ASU No. 2016-02, “Leases”, which specifies the accounting for leases. The objective is to establish the principles that lessees and lessors shall apply to report useful information to users of financial statements about the amount, timing and uncertainty of cash flows arising from a lease. This ASU introduces the recognition of lease assets and lease liabilities by lessees for those leases classified as operating leases under previous guidance. The guidance will be effective for annual reporting periods beginning after December 15, 2018 and interim periods within those fiscal years with early adoption permitted. We are in the process of evaluating the impact of the future adoption of this standard on our consolidated financial statements. In May 2014, the FASB issued ASU No. 2014-09, “Revenue from Contracts with Customers.” This ASU is a joint project initiated by the FASB and the International Accounting Standards Board to clarify the principles for recognizing revenue and to develop a common revenue standard for U.S. generally accepted accounting principles and International Financial Reporting Standards that will: remove inconsistencies and weaknesses in revenue requirements; provide a more robust framework for addressing revenue issues; improve comparability of revenue recognition practices across entities, industries, jurisdictions and capital markets; provide more useful information to users of financial statements through improved disclosure requirements; and simplify the preparation of financial statements by reducing the number of requirements to which an entity must refer. As originally proposed, the guidance is effective for annual reporting periods beginning after December 15, 2016, including interim periods within that reporting period. The adoption of this ASU is not expected to materially impact our consolidated financial statements. In August 2015, the FASB issued ASU No. 2015-14, “Revenue from Contracts with Customers.” This ASU deferred the effective date of ASU No. 2014-09 by one year. 15 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operations The following discussion and analysis should be read in conjunction with our unaudited consolidated financial statements and accompanying notes contained herein and our consolidated financial statements, accompanying notes and Management’s Discussion and Analysis of Financial Condition and Results of Operations contained in our Annual Report on Form 10-K for the year ended December 31, 2016. The following Management’s Discussion and Analysis of Financial Condition and Results of Operations contain forward-looking statements that involve risks and uncertainties. Our actual results may differ materially from the results discussed in the forward-looking statements. Factors that might cause a difference include, but are not limited to, those discussed under Item 1A (Risk Factors) in our Annual Report on Form 10-K for the year ended December 31, 2016. The following section is qualified in its entirety by the more detailed information, including our financial statements and the notes thereto, which appear elsewhere in this Quarterly Report on Form 10-Q. Forward-Looking Information This Quarterly Report on Form 10-Q and other documents we file with the SEC contain various forward-looking statements that are based on current expectations, estimates, forecasts and projections about our future performance, business, our beliefs and management’s assumptions. In addition, we, or others on our behalf, may make forward-looking statements in press releases or written statements, or in our communications and discussions with investors and analysts in the normal course of business through meetings, conferences, webcasts, phone calls and conference calls. Words such as “may,” “will,” “anticipate,” “should,” “intend,” “expect,” “believe,” “estimate,” “project,” “plan,” “potential,” and “continue,” as well as the negative of these terms or similar expressions, are intended to identify forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995. Such forward-looking statements are subject to certain risks and uncertainties that could cause our actual results to differ materially from those implied by such statements including, but not limited to: ● general and global business, economic, financial and political conditions; ● competitive factors such as the availability, global production levels and pricing of metals, industry shipping and inventory levels and rapid fluctuations in customer demand and metals pricing; ● cyclicality and volatility within the metals industry; ● the strengthening of the U.S. dollar and the related impact on foreign steel pricing, U.S. exports, and foreign imports to the United States; ● the levels of imported steel in the United States and any associated tariffs and duties; ● the availability and costs of transportation and logistical services; ● the successes of our strategic efforts and initiatives to increase sales volumes, maintain or improve working capital turnover and free cash flows, improve our customer service, and achieve cost savings, including our internal program to improve earnings; ● our ability to generate free cash flow through operations and repay debt within anticipated time frames; ● events or circumstances that could impair or adversely impact the carrying value of any of our assets; ● risks and uncertainties associated with intangible assets, including additional impairment charges related to indefinite lived intangible assets; ● events or circumstances that could adversely impact the successful operation of our processing equipment and operations; ● the amounts, successes and our ability to continue our capital investments and strategic growth initiatives, including our business information system implementations; ● the successes of our operational initiatives to improve our operating, cultural and management systems and reduce our costs; ● the ability to comply with the terms of our asset-based credit facility; ● the ability of our customers and third parties to honor their agreements related to derivative instruments; ● customer, supplier and competitor consolidation, bankruptcy or insolvency; ● reduced production schedules, layoffs or work stoppages by our own, our suppliers’ or customers’ personnel; ● the impacts of union organizing activities and the success of union contract renewals; ● the timing and outcomes of inventory lower of cost or market adjustments and last-in, first-out, or LIFO, income, especially during periods of declining market pricing; ● the ability of our customers (especially those that may be highly leveraged, and those with inadequate liquidity) to maintain their credit availability; ● the inflation or deflation existing within the metals industry, as well as our product mix and inventory levels on hand, which can impact our cost of materials sold as a result of the fluctuations in the LIFO inventory valuation; ● the adequacy of our existing information technology and business system software, including duplication and security processes; 16 ● the adequacy of our efforts to mitigate cyber security risks and threats; ● access to capital and global credit markets; ● our ability to pay regular quarterly cash dividends and the amounts and timing of any future dividends; ● our ability to repurchase shares of our common stock and the amounts and timing of repurchases, if any; ● our ability to successfully execute our business information system implementations; ● unanticipated developments that could occur with respect to contingencies such as litigation, arbitration and environmental matters, including any developments that would require any increase in our costs for such contingencies; and ● changes in laws or regulations or the manner of their interpretation or enforcement could impact our financial performance and restrict our ability to operate our business or execute our strategies. Should one or more of these or other risks or uncertainties materialize, or should underlying assumptions prove incorrect, actual results may vary materially from those anticipated, intended, expected, believed, estimated, projected or planned. You are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date hereof. We undertake no obligation to republish revised forward-looking statements to reflect the occurrence of unanticipated events or circumstances after the date hereof, except as otherwise required by law. Overview We are a leading metals service center that operates in three reportable segments; carbon flat products, specialty metals flat products, and tubular and pipe products. We provide metals processing and distribution services for a wide range of customers. Our carbon flat products segment’s focus is on the direct sale and distribution of large volumes of processed carbon and coated flat-rolled sheet, coil and plate products and fabricated parts. Our specialty metals flat products segment’s focus is on the direct sale and distribution of processed aluminum and stainless flat-rolled sheet and coil products, flat bar products and fabricated parts. In addition, we distribute metal tubing, pipe, bar, valves and fittings and fabricate pressure parts supplied to various industrial markets. Products that require more value-added processing generally have a higher gross profit. Accordingly, our overall gross profit is affected by, among other things, product mix, the amount of processing performed, the demand for and availability of metals, and volatility in selling prices and material purchase costs. We also perform toll processing of customer-owned metals. We sell certain products internationally, primarily in Canada, Mexico and Dominican Republic. International sales are immaterial to our consolidated financial results and to the individual segments’ results. Our results of operations are affected by numerous external factors including, but not limited to: general and global business, economic, financial, banking and political conditions; fluctuations in the value of the U.S. dollar to foreign currencies, competition; metals pricing, demand and availability; energy prices; pricing and availability of raw materials used in the production of metals; global supply, the level of metals imported into the United States, and inventory held in the supply chain; customers’ ability to manage their credit line availability; and layoffs or work stoppages by our own, our suppliers’ or our customers’ personnel. The metals industry also continues to be affected by the global consolidation of our suppliers, competitors and end-use customers. Like other metals service centers, we maintain substantial inventories of metals to accommodate the short lead times and just-in-time delivery requirements of our customers. Accordingly, we purchase metals in an effort to maintain our inventory at levels that we believe to be appropriate to satisfy the anticipated needs of our customers based upon customer forecasts, historic buying practices, supply agreements with customers and market conditions. Our commitments to purchase metals are generally at prevailing market prices in effect at the time we place our orders. We have entered into nickel and carbon swaps at the request of our customers in order to mitigate our customers’ risk of volatility in the price of metals, and we have entered into metals hedges to mitigate our risk of volatility in the price of metals. We have no long-term, fixed-price metals purchase contracts. When metals prices decline, customer demands for lower prices and our competitors’ responses to those demands could result in lower sale prices and, consequently, lower gross profits and earnings as we use existing metals inventory. When metals prices increase, competitive conditions will influence how much of the price increase we can pass on to our customers. To the extent we are unable to pass on future price increases in our raw materials to our customers, the net sales and gross profits of our business could be adversely affected. 17 At March 31, 2017, we employed approximately 1,655 people. Approximately 275 of the hourly plant personnel at the facilities listed below are represented by nine separate collective bargaining units. The table below shows the expiration dates of the collective bargaining agreements. Facility Expiration date Detroit, Michigan August 31, 2017 Duluth, Minnesota December 21, 2017 St. Paul, Minnesota May 25, 2018 Milan, Illinois August 12, 2018 Locust, North Carolina March 4, 2020 Romeoville, Illinois May 31, 2020 Minneapolis coil, Minnesota September 30, 2020 Indianapolis, Indiana January 29, 2021 Minneapolis plate, Minnesota March 31, 2022 We have never experienced a work stoppage and we believe that our relationship with employees is good. However, any prolonged work stoppages by our personnel represented by collective bargaining units could have a material adverse impact on our business, financial condition, results of operations and cash flows. Reportable Segments The Company operates in three reportable segments; carbon flat products, specialty metals flat products and tubular and pipe products. The carbon flat products segment and the specialty metals flat products segment are at times consolidated and referred to as the flat products segment. Some of the flat products segments’ assets and resources are shared by the carbon and specialty metals segments and both segments’ products are stored in the shared facilities and, in some locations, processed on shared equipment. As such, total assets and capital expenditures are reported in the aggregate for the flat products segments. Due to the shared assets and resources, certain of the flat products segment expenses are allocated between the carbon flat products segment and the specialty metals flat products segment based upon an established allocation methodology. We follow the accounting guidance that requires the utilization of a “management approach” to define and report the financial results of operating segments. The management approach defines operating segments along the lines used by the chief operating decision maker, or CODM, to assess performance and make operating and resource allocation decisions. Our CODM evaluates performance and allocates resources based primarily on operating income. Our operating segments are based on internal management reporting. Due to the nature of the products sold in each segment, there are significant differences in the segments’ average selling price and the cost of materials sold. The tubular and pipe products segment generally has the highest average selling price among the three segments followed by the specialty metals flat products and carbon flat products segments. Due to the nature of the tubular and pipe products, we do not report tons sold or per ton information. Gross profit per ton is generally higher in the specialty metals flat products segment than the carbon flat products segment. Gross profit as a percentage of net sales is generally highest in the tubular and pipe products segment, followed by the carbon and specialty metals flat products segments. Due to the differences in average selling prices, gross profit and gross profit percentage among the segments, a change in the mix of sales could impact total net sales, gross profit, and gross profit percentage. In addition, certain inventory in the tubular and pipe products segment is valued under the LIFO method. Adjustments to the LIFO inventory value are recorded to cost of materials sold and may impact the gross margin and gross margin percentage at the consolidated Company and tubular and pipe products segment levels. Carbon flat products The primary focus of our carbon flat products segment is on the direct sale and distribution of large volumes of processed carbon and coated flat-rolled sheet, coil and plate products and fabricated parts. We act as an intermediary between metals producers and manufacturers that require processed metals for their operations. We serve customers in most metals consuming industries, including manufacturers and fabricators of transportation and material handling equipment, construction and farm machinery, storage tanks, environmental and energy generation equipment, automobiles, military vehicles and equipment, as well as general and plate fabricators and metals service centers. We distribute these products primarily through a direct sales force. 18 Specialty metals flat products The primary focus of our specialty metals flat products segment is on the direct sale and distribution of processed stainless and aluminum flat-rolled sheet and coil products, flat bar products and fabricated parts. We act as an intermediary between metals producers and manufacturers that require processed metals for their operations. We serve customers in various industries, including manufacturers of food service and commercial appliances, agriculture equipment, transportation and automotive equipment. We distribute these products primarily through a direct sales force. Combined, the carbon and specialty metals flat products segments have 21 strategically-located processing and distribution facilities in the United States and one in Monterrey, Mexico. Many of our facilities service both the carbon and the specialty metals flat products segments, and certain assets and resources are shared by the segments. Our geographic footprint allows us to focus on regional customers and larger national and multi-national accounts, primarily located throughout the midwestern, eastern and southern United States. Tubular and pipe products The tubular and pipe products segment consists of the Chicago Tube and Iron, or CTI, business, acquired in 2011. Through our tubular and pipe products segment, we distribute metal tubing, pipe, bar, valve and fittings and fabricate pressure parts supplied to various industrial markets. Founded in 1914, CTI operates from nine locations in the midwestern and southeastern United States. The tubular and pipe products segment distributes its products primarily through a direct sales force. Corporate expenses Corporate expenses are reported as a separate line item for segment reporting purposes. Corporate expenses include the unallocated expenses related to managing the entire Company (i.e., all three segments), including compensation for certain personnel, expenses related to being a publicly traded entity such as board of directors expenses, audit expenses, and various other professional fees. Results of Operations Our results of operations are impacted by the market price of metals. Over the past 24 months, metals prices have fluctuated significantly and changes to our net sales, cost of materials sold, gross profit, cost of inventory and profitability, are all impacted by industry metals pricing. Metals prices began to increase in December2016 and the increases continued in the first quarter of 2017. Average market metals prices were 56% higher in the first quarter of 2017 than the first quarter of 2016, and 20% higher than the average metals prices in the fourth quarter of 2016. The price increases are a result of increased raw materials costs, duties and tariffs imposed on certain metals imports, and increased customer demand. Transactional or “spot” selling prices generally move in tandem with market price changes, while fixed selling prices typically lag and reset quarterly. Similarly, inventory costs (and therefore cost of materials sold) tend to move slower than market selling price changes due to mill lead times and inventory turnover impacting the rate of change in average cost. When average selling prices increase, and net sales increase, gross profit and operating expenses as a percentage of net sales will generally decrease. Our net sales and earnings were positively impacted by the price increases and increased customer demand during the first quarter of 2017, and we expect this trend to continue into the second quarter of 2017. 19 Consolidated Operations The following table presents consolidated operating results for the periods indicated (dollars are shown in thousands): For the Three Months Ended March 31, $ % of net sales $ % of net sales Net sales $ 334,893 100.0 $ 258,349 100.0 Cost of materials sold (a) 258,454 77.2 199,820 77.3 Gross profit (b) 76,439 22.8 58,529 22.7 Operating expenses (c) 65,388 19.5 58,494 22.7 Operating income 11,051 3.3 35 - Other loss, net ) - (5 ) - Interest and other expense on debt 1,626 0.5 1,285 0.5 Income (loss) before income taxes 9,399 2.8 ) ) Income tax provision (benefit) 1,700 0.5 ) ) Net income (loss) $ 7,699 2.3 $ ) ) (a) Includes $375 of LIFO expense for 2017. There was no LIFO impact recorded in the first quarter of 2016. (b) Gross profit is calculated as net sales less the cost of materials sold. (c) Operating expenses are calculated as total costs and expenses from the Statement of Comprehensive Income less the cost of materials sold. Net sales increased 29.6% to $334.9 million in the first quarter of 2017 from $258.3 million in the first quarter of 2016. Carbon flat products net sales were 64.8% of total net sales in the first quarter of 2017 compared to 62.5% of total net sales in the first quarter of 2016. Specialty metals products net sales were 17.3% of total net sales in the first quarter of 2017 compared to 17.7% of total net sales in the first quarter of 2016. Tubular and pipe products net sales were 17.9% of total net sales in the first quarter of 2017 compared to 19.8% of total net sales in the first quarter of 2016. The increase in net sales was due to a 13.2% increase in sales volume and a 14.5% increase in average selling prices during the first quarter of 2017 compared to the first quarter of 2016. Sales volumes and average selling prices increased in all three of our reportable segments during the first quarter of 2017 compared to the first quarter of 2016. Cost of materials sold increased 29.3% to $258.5 million in the first quarter of 2017 from $199.8 million in the first quarter of 2016. The increase in cost of materials sold in the first quarter of 2017 is primarily related to increased metals pricing discussed above as well as the 13.2% increase in sales volume. As a percentage of net sales, gross profit (as defined in footnote (b) in the table above) remained relatively flat at 22.8% in the first quarter of 2017 compared to 22.7% in the first quarter of 2016. Operating expenses in the first quarter of 2017 increased $6.9 million, or 11.8%, to $65.4 million from $58.5 million in the first quarter of 2016. As a percentage of net sales, operating expenses decreased to 19.5% for the first quarter of 2017 from 22.7% in the comparable 2016 period. Operating expenses in the flat products segment increased $3.3 million, operating expenses in the specialty metals products segment increased $0.8 million, operating expenses in the tubular and pipe products segment increased $1.8 million and Corporate expenses increased $1.0 million. Variable operating expenses, such as distribution and warehouse and processing, increased $4.2 million, or 14.0%, because of the 13.2% volume increase . Selling and administrative and general expenses increased $2.9 million, or 13.6%, primarily related toincreased variable performance based incentive compensation and direct sales representation. Interest and other expense on debt totaled $1.6 million, or 0.5% of net sales, for the first quarter of 2017 compared to $1.3 million, or 0.5% of net sales, for the first quarter of 2016. Our effective borrowing rate, exclusive of deferred financing fees and commitment fees, was 2.7% for the first three months of 2017 compared to 2.5% for the first three months of 2016 due to the increase in LIBOR rates since the first quarter of 2016. For the first quarter of 2017, income before income taxes totaled $9.4 million compared to loss before income taxes of $1.3 million in the first quarter of 2016. An income tax provision of 18.1 % was recorded for the first quarter of 2017, compared to an income tax benefit of 38.9% for the first quarter of 2016. The income tax provision for the first quarter of 2017 includes an out-of-period adjustment to correct and record previously unrecognized deferred tax assets, and the associated tax benefit, related to our supplemental executive retirement plan. The adjustment, which has accumulated since the inception of the plan in 2005 resulted in a decrease to the tax provision of $1.9 million in the first quarter of 2017. Our tax provision or benefit for interim periods is determined using an estimate of our annual effective tax rate, adjusted for discrete items that are considered in the relevant period. Each quarter, we update our estimate of the annual effective tax rate, and if our estimated tax rate changes, we make a cumulative adjustment. We expect our operational effective tax rate to approximate 38% to 40% on an annual basis in 2017. 20 Net income for the first quarter of 2017 totaled $7.7 million or $0.68 per basic and diluted share, compared to net loss of $0.8 million or $0.07 per basic and diluted share for the first quarter of 2016. The out-of-period adjustment impacted earnings per share by $0.17 in the first quarter of 2017. Segment Operations Carbon flat products The following table presents selected operating results for our carbon flat products segment for the three months ended March 31, 2017 and 2016 (dollars are shown in thousands, except for per ton information): For the Three Months Ended March 31, % of net sales % of net sales Direct tons sold 281,228 244,499 Toll tons sold 22,564 22,351 Total tons sold 303,792 266,850 Net sales $ 216,916 100.0 $ 161,434 100.0 Average selling price per ton 714 605 Cost of materials sold 169,173 78.0 126,527 78.4 Gross profit (a) 47,743 22.0 34,907 21.6 Operating expenses (b) 40,368 18.6 37,085 23.0 Operating income (loss) $ 7,375 3.4 $ ) ) (a) Gross profit is calculated as net sales less the cost of materials sold. (b) Operating expenses are calculated as total costs and expenses less the cost of materials sold. Tons sold by our flat products segment increased 13.8% to 304 thousand in the first quarter of 2017 from 267 thousand in the first quarter of 2016. The increase in tons sold is due to increased customer demand and industry-wide shipments in the first quarter of 2017 compared to the first quarter of 2016. The carbon flat products segment increased its market share for the products it sells in the first quarter of 2017. Net sales in our carbon flat products segment increased $55.5 million, or 34.4%, to $216.9 million in the first quarter of 2017 from $161.4 million in the first quarter of 2016. The increase in sales was due to a 18.0% increase in the average selling prices during the first quarter of 2017 compared to the first quarter of 2016, as well as a 13.8% increase in sales volume. Average selling prices in the first quarter of 2017 were $714 per ton, compared with $605 per ton in the first quarter of 2016 and $682 per ton in the fourth quarter of 2016. The increase in the average selling price is a result of the market pricing dynamics discussed in the overview of Results of Operations above. Cost of materials sold increased $42.6 million, or 33.7%, to $169.2 million in the first quarter of 2017 from $126.5 million in the first quarter of 2016. The increase was due to increased pricing and shipments discussed above. The average cost of materials sold per ton increased by 17.4% in the first quarter of 2017 compared to the same period in 2016. As a percentage of net sales, gross profit (as defined in footnote (a) in the table above) increased to 22.0% in the first quarter of 2017 compared to 21.6% in the first quarter of 2016.
